DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0053098 to Morenko et al. (“Morenko”).
-From Claim 1: Morenko discloses a welded assembly, comprising: 
a first sheet 21; 
a second sheet 22 disposed over a portion of the first sheet, wherein an overlap area 24 is defined where the first and second sheets overlap; and 
a weld 26 disposed within the overlap area, wherein the weld connects the first sheet to the second sheet and is configured and adapted for distributing stress within the weld and overlapping portion of the second sheet.
-From Claim 2: Morenko discloses wherein the second sheet is a coupling member for supporting a structure disposed in a gas turbine engine (Abstract).
-From Claim 3: Morenko discloses wherein the first sheet is a hot sheet disposed within a gas turbine hot section.
-From Claim 4: Morenko discloses wherein the first sheet is a cold sheet of a gas turbine.
-From Claim 6: Morenko discloses wherein the weld 26 includes a weld line tracing a straight line segment in the overlap area.
-From Claim 15: Morenko discloses wherein the welded assembly is a lap joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morenko in view of US 2007/0084835 to Dinauer et al. (“Dinauer”).
-From Claims 7 and 9: Dinauer teaches a lap weld similar to Morenko, wherein the weld includes a weld line traces an arcuate segment and/or elliptical segment in the overlap area (See Figs. 1 and 4).  Dinauer further teaches that forming the weld in this orientation allows gases to escape (0007) where such gases can normally lead to undesirable results, such as high levels of porosity and expulsion of the base metal from the weld pool (0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morenko by forming the weld seam in an arcuate/elliptical shape as taught by Dinauer in order to provide a stronger weld at the lap interface between the two sheets.

Allowable Subject Matter
s 5, 8, 10-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/12/2022